Citation Nr: 0507441	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-23 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
from May 26, 1994, to November 18, 1998, for radial and 
axillary neuropathy of the left upper extremity, and a rating 
higher than 60 percent as of November 19, 1998.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the left upper extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  A July 1997 Board decision denied 
claims of service connection for back, neck, and right arm 
disabilities as not well grounded and remanded the claim for 
an evaluation in excess of 30 percent for residuals of a 
gunshot wound of the left arm, involving Muscle Group III.  A 
November 1998 Board decision granted a 40 percent rating for 
partial paralysis of the left deltoid muscle, with scar, as a 
residual of a gunshot wound and compound comminuted fracture 
of the left humerus, involving Muscle Group III, and remanded 
the issue of whether a separate rating should be assigned for 
any nerve impairment arising out of nerve damage caused by 
the gunshot wound.  It was noted that there were diagnoses of 
bilateral carpal tunnel syndrome (CTS), severe degenerative 
changes of the cervical spine with neural foramina narrowing, 
chronic sensorimotor peripheral neuropathy of the upper and 
lower extremities, and a hyperkinetic movement disorder of 
uncertain etiology.

Thereafter, a December 1998 rating action effectuated the 
grant of a 40 percent rating for partial paralysis of the 
left deltoid muscle, with scar, as a residual of a gunshot 
wound and compound comminuted fracture of the left humerus, 
involving Muscle Group III.  An April 2000 rating granted 
service connection for radial and axillary neuropathy of the 
left (non-dominant) upper extremity and assigned an initial 
40 percent rating effective from May 26, 1994.  After a 
September 2000 notice of disagreement (NOD) initiating an 
appeal from that rating action, and after a December 2000 
statement of the case (SOC), the appeal was perfected by 
filing a timely substantive appeal (VA Form 9) in January 
2000.  The veteran has appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).



The veteran filed VA Form 21-8940 (a formal claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU)) in May 2000.  A July 
2000 rating denied a TDIU and denied SMC for loss of use 
of the left upper extremity.  An August 2000 NOD initiated an 
appeal as to those denials and, after an August 2000 SOC, the 
appeal was perfected by filing a VA Form 9 in September 2000.

More recently, an April 2003 rating action granted service 
connection for lumbar spinal stenosis without radiculopathy 
and assigned a 40 percent disability rating.  

In August 2003, the Board remanded the case to the RO for 
further development and consideration.  And in August 2004, 
the RO assigned a higher 60 percent rating for the radial and 
axillary neuropathy of the left (non-dominant) upper 
extremity, effective from November 19, 1998.  The RO 
subsequently returned the case to the Board.

Unfortunately, for the reasons discussed below, this case 
again must be REMANDED to the RO.  This will occur via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The Board is obligated by law to ensure the RO complies with 
its remand directives, as well as those of the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  And where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



As mentioned in the Board's prior remand in August 2003, on 
November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
since has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002), and the implementing 
regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The Board remanded the claims to the 
RO in August 2003, in part, to ensure that all preliminary 
notification and development actions required by the VCAA 
were accomplished.  However, although requested, this was not 
done, as the veteran was not sent a letter informing him of 
the VCAA.  The RO merely mentioned the VCAA when increasing 
the rating for the veteran's radial and axillary neuropathy 
to 60 percent in its August 2004 remand readjudication, and 
when providing him a supplemental statement of the case 
(SSOC) later that month.  There was never actually a letter 
issued specifically discussing this law as it applies to the 
particular facts and circumstances of his case.  So to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with - including the 
notification requirements set forth in this new law.

Apart from the duty to notify the veteran of the type of 
evidence needed to support his claims, and of whose 
responsibility - his or VA's, it is for obtaining the 
supporting evidence, the VCAA also has a duty to assist 
component.  And it requires that VA make reasonable efforts 
to obtain relevant records that the veteran adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A.§ 
5103A(b)(1); 38 C.F.R. § 3.159(c).  In a letter dated in 
October 2003, so after the Board's prior remand in August 
2003 and before the RO's readjudication in August 2004, the 
veteran stated that his family doctor and another doctor at 
the Mayo Clinic in Jacksonville, Florida, have both informed 
him that he is 100-percent disabled.  Thus, the RO should 
obtain the medical treatment records from these physicians, 
as well as their opinions in writing to document this 
allegation.



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Send the veteran a VCAA letter 
concerning the three specific claims at 
issue - (i) for higher ratings for his 
radial and axillary neuropathy of the 
left upper extremity, (ii) for SMC for 
loss of use of this extremity, and (iii) 
for a TDIU.

2.  Based on indications he made in his 
October 2003 statement, ask the veteran 
to provide the specific names and 
addresses of his family doctor and the 
doctor at the Mayo Clinic in 
Jacksonville, Florida, who both 
reportedly have told him that he is 100-
percent disabled.  Have the veteran 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of these two physicians.  
And contact these doctors at the 
addresses provided to obtain their 
medical treatment records concerning the 
veteran.  Also ask that they submit their 
medical opinion confirming it is their 
belief that the veteran is totally 
disabled.  And ask that they discuss the 
rationale for their opinion concerning 
this.  If the request for these records 
is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).  

3.  Then readjudicate the veteran's 
claims based on the additional evidence 
obtained.  If benefits are not granted to 
is satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


